Case 8:17-cv-02422-IDWGER a DPCUISUAI® 4 Filey PBl27/49, fPaNgt, OF PagelD 2897

10

11

12

13

14

L5

16

17

18

19

20

21

22

23

24

25

December 03, 2018

 

UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF FLORIDA
TAMPA DIVISION

CASE NO: 8:17-cv-02422-JDW-CPT

DRAGON JADE INTERNATIONAL,

LTD., a British Virgin

Islands limited company,
Plaintiff/Counter-Defendant,

vs.

ULTROID, LLC, a Nevada corporation;
ULTROID MARKETING DEVELOPMENT CORP.,
a Florida corporation; ULTROID
TECHNOLOGIES, INC., a Florida
corporation,
Defendants/Counter-Plaintiffs

 

 

DEPOSITION OF MICHAEL GOEREE
**** NON ATTORNEYS' EYES PORTIONS ****
Corporate Representative of Defendants/Counter-Plaintiffs,
Ultroid Marketing Development Corp., Ultroid LLC and Ultroid
Technologies, Inc., pursuant to Fed.R.Civ.P. 30(b) (6)
Pages 1 through 127
Monday, December 3, 2018
From 3:30 p.m. to 7:30 p.m.
Dean, Ringers, Morgan & Lawton, P.A.
201 East Pine Street, Suite 1200

Orlando, Florida 32801

Stenographically Reported By:

Mary Ann Schumacher, FPR

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-ov-02422-JDWGGEK . BPCUTE G24 es (527/49, 2808.2 of 16 PagelD 2696

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

December 03, 2018 23

 

 

come back to them. Why is it that you got involved with

Ultroid, you think you said August 2017?

A.

it.

PO PO

This is the first time I got a phone call about

Who called you about?
Michael Knox.
What was the substance of that phone call?

He asked me if I would come in as CEO of the company

and do capitulation management or turn it around.

Q.

A
Q.
A

At the time, what was Michael Knox's position?

I believe he was director and secretary.

Was there a CEO or other officer at that time --
-- no.

MR. LAWTON: Let her finish her question. Just

pause before you answer, and that'll be a good way for

you to do it.

BY MS. D'AMICO:

Q. Who else was working at the company with Mr. Knox at
that time?

A. Nobody that I know of.

Q. Were there any other directors?

A. No.

Q. And what was the problem that Michael Knox brought

to your attention with the business that needed your

assistance?

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDWACPT . Docwnent 138-4, of ile¢ p8{27/19 nage. 3 Qt 16 PagelD 2899

10
ll
12
13
14
15
16
17
18
19
20
21
22
23
24

25

 

 

eree O
December 03, 2018 24
A. It needed new funding sources and the product had to

be put back in the market.

Q. When you say product, what are you referring to?

A. Ultroid.

Q. What is Ultroid?

A, The hemorrhoid remediation device. Not remediation,
procedure device.

Q. And at the time when you came into the company's
window -- this is August 2017 -- was the Ultroid product or
the Ultroid device on the market?

A. No.

Q. To your knowledge, when was the last time that the
product was on the market?

A. I think late middle to late 2016. It was probably
middle 2016.

Q. I'm going to mark this Exhibit 5. Take a look at

this.
A. Okay.
(Plaintiff's Exhibit 5 was identified.)
Q. Have you seen this before?
A. Never.
Q. Take a moment to look at it and let me know if

it's an accurate representation of Ultroid. And actually,
before we go there, let's take a moment. When I say the

word, Ultroid during the course of the deposition, when

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDWOCPYT . Ppcument 138-4, of NSt Clee Page 4 of. 16 PagelD 2900

10

li

12

13

14

15

16

17

18

19

20

21

22

23

24

25

onfidentia
December 03, 2018 73

 

 

with Mr. Hendricksen?

A. I did have two.

Q. And you initiated the calls with him or he called
you?

A. He initially called me and left the message.

MS. D'AMICO: I'm sorry, let's stop one moment.
This is no longer attorney's eyes only.
THE DEPONENT: He initially called me and left a
message for me to call him back.
BY MS. D'AMICO:

Q. And what did you guys talk about, what was the
substance of your discussion?

A. It was more, I thought, just an introduction to say,
hey, you know, this is the situation, this is who I am. I
was just trying to, you know, in a business manner, introduce
myself. I didn't quite get the response that I was
expecting. Because he left -- also had called Cedric Lewis
and left a message there and spoke to Cedric and was cordial.

And Cedric said, Don't worry about it, just give hima
call and talk because clearly there's an issue on the table,

and you don't have to get to a fistfight the first day. And

so I gave him a call. And he was very -- how do you say
that -- he like, he was very cocky and wanted to stir a
fight.

Q. And this was -- just to be clear, this was mid

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
:17-Cv- - - - lied 06/27/19 Page 5 of 16 PagelD 2901
Case 8:17-cv-02422 JDWACPT , Decument 138 4 hee | Of Ms ag g

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

onfidential
December 03, 2018 74

 

 

October 2017?

A. Yeah, probably, just off the top of my head.

Q. And who did most of the talking on the call, if you
recall?

A. It was both.

Q. And during this period of time, was Dragon Jade
still working, pursuant to the option agreement, to remediate

the Ultroid product?

A. No, we had already terminated.

Q. So was he mad about that or do you know why he was
upset?

A. No, he was -- he was -- I mean, I always think

there's, you can talk about things, you don't have to get
into a fistfight. He was very cocky about the fact that,
you don't understand who you're dealing with, I'm basically
far superior intellect than you.

He was very insulting, very condescending, very
degrading. And he went on to say, you don't understand,
this is a tried and true process, we've done this before,
how do you think we get our other patents? We've used this
contract in several locations before, we always win, people
have tried to beat us before, and he was laughing at me,
ha, ha, ha. You're an idiot, he says.

Q. He called you an idiot on the call?

A, Yep.

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422 JOWAGRE , DpcUnEn 188-4 fils PE(27/49, Ne pl 9 PagelD 2902

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

December 03, 2018 77

 

 

Q. Understood. If you could just give me a minute,
I'd appreciate that. Can you look back at Exhibit -- I think
it's 3 and 4, which is your affidavit.
A. All right.
Q. I'm also going to show you a copy of Exhibit 17.
So Exhibit 3 is your affidavit, your original affidavit,
and your Exhibit 17 is the September 22, 2017 letter from
Mr. Knox to Dr. Lai; do you see that?
A. Uh-huh.

(Plaintiff Exhibit 17 was identified.)

Q. Have you reviewed this letter before?

A. So this was sent to -- okay.

Q. Have you seen this document before?

A. I have not.

Q. You have not. And this was filed as an exhibit in

this case. It was a Notice of Breach by Michael Knox with a
copy to --
A. -- to myself and Cedric Lewis.

Q. Directing future communication to you two. I don't
know that the copy was sent to you. Was a copy sent to you?
A. I'm not certain that it was. I didn't see it in

that form.
Q. The way I read this, just to be clear, for the
record, I believe that he is directing that there are some

changes to the management structure and that future

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDW,GPT _. Document 138-4, oF/ie¢ p8(27/49 nage.? of, 16 PagelD 2903

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

chae eree O

December 03, 2018 78

 

 

communications should be to you and Mr. Lewis. I don't know
whether you received a copy, so I'm just asking if you did.

A. I think Cedric did, to be honest with you, but I
don't believe that I did.

Q. Okay.

A. And he handed me so much paperwork, when I first
took over, that it could still be in that stack somewhere,
just to be fair.

Q. And do you understand this to be a Notice of
Termination of the Exclusive Option and Remediation Agreement
by Ultroid?

A. All relationships, period.

Q. Of all relationships?

A. Yeah.

Q. And, in fact, in your affidavit, you mention this
letter or, at least say that you approved Michael Knox send
such a letter to Dr. Lai?

A. Yeah, we told him to do it.

Q. And if you look at your paragraph 3 of your
affidavit, you say that the letter --

A. Affidavit 3?

Q. Correct. Paragraph 3, it says that the letter
inadvertently referenced the completion of phase 2, rather
than milestone 2.

A. Yeah. Again, when the people that drafted the

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDWECET . Ppcumgnttss-4 (hilsd G27! 9 Page 8 of 16 PagelD 2904

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

onfidentia
December 03, 2018 82

 

 

against that invoice and saying now it's a loan. It wasn't a
loan, it was a purchase order.
MS. D'AMICO: Okay. I'm going to move to strike as
unresponsive.
MR. LAWTON: I don't think he's finished his answer,
but --
BY MS. D'AMICO:

Q. Do you want to keep going?

A. My point is, I think there's a lot of conspiracy
going on between a lot of parties, Dr. Lai. Hendricksen.
Possibly Michael Knox, that's yet to be seen, I've got a lot
of questions for him too.

The people that suffered in this were the shareholders.
They were lied to. From start to finish, A to Z, there was
not one word of truth told to these people. Some of them
had a good bit of money invested. And I think they set up
the whole situation where they just deliberately drained the
company, pushed it down, sucked the money out and then said,
Okay, we're going to sell it.

It wasn't necessary. This market is so large and so
liquid, there's no reason for this. Call it bad management,
bad judgment. Not when there's envelopes of cash going back
and forth and third and fourth party wires being done with
cash. I mean, you start to think about money laundering,

taxes, IRS, you start to think about all kind of problems.

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDWACP IT Document 138-4 Filed (Yj27/42 Page 9 of 16 PagelD 2905

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

oeree Confidential
December 03, 2018 83

 

 

And I hate to say it, but this whole deal smells,
doesn't even pass the smell test. And when their own
attorneys are possibly complicit in the whole situation, I
believe they're also, maybe not Pillsbury themselves, but
Surely Blalock, also part of the e-mail negotiation going
back and forth, no, say it this way, don't worry, I got it,
don't worry, you don't need a shareholder vote. Of course
you need a shareholder vote. He knew that, everybody knew
it.

So you put all of this together and it happened in a
very short period of time and people getting paid off, it
smells bad. At best, it smells bad. It really looks
horrible. And that's my position. So if that answers all
that question, that's my answer.

Q. All right. Are you finished? I don't want to
interrupt.
A. Okay.
MS. D'AMICO: Now I'm going to move to strike as
unresponsive.
THE DEPONENT: What does that mean?
MR. LAWTON: It's just legal argument.
MS. D'AMICO: I means that I don't think that your
answers were responsive to the question that I asked,
which, I'll be honest, I don't even recall what it was

at this point.

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDWiEPT .Bocyument A384, Jl'e9 pele 7/19, Rags £0, af i PagelD 2906
December 03, 2018 85

 

1 A. No. I know Michael Cao took them out of inventory,
2 saying he would take care of the order. I have no proof

3 that they ever did get to Dragon Jade.

4 Q. Understood. So you believe that it was not actually
5 a purchase order? You don't believe that Dragon Jade

6 actually placed a real purchase order, you believe there was
7 something fishy going on there?

8 A. No, it was a real purchase order. I just -- well,
9 I think it was the start of a setup or a reason for
10 everything else to snowball behind it.

11 Q. Okay. And you believe that there were lots of

12 envelopes of cash being passed around?

13 A. I know for a fact.
14 Q. Okay. Describe all instances that that happened.
15 A. When they were over in, just a few weeks prior to

16 the purchase order, they were all in Hong Kong.

17 Q. Who's there?

18 A. Michael Cao and Michael Knox, meeting with

19 Hendricksen and Dr. Lai.

20 Q. Okay.

21 A. They were all calling, Cao and Lai were calling

22 each other brother, buddy-buddy and hugs and walking, hanging
23 on hands. I don't know if that's a normal thing to do over
24 there. Been to China a few times before, never hung on to

25 another man's hand, but that's my personal perspective. But

 

 

 

U.S. LEGAL SUPPORT
(813) 876-4722
Case 8:17-cv-02422-JDW5 GFT, acument 138-4 . Fed O@/e7/1a, Page 1 of 16 PagelD 2907

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

December 03, 2018 86

 

 

having said that, Dr. Lai handed Michael Cao an envelope
that was several inches, a couple inches thick, a sealed,
white envelope, and it was suspected that there was cash in
it.
Q. Suspected by whom?
A. By Michael Knox. And that was, Um, why are you
giving this guy cash? Hendricksen said, That's customary
in China. Again, I've been to China a couple times, done
business, they didn't hand me envelopes of cash. So at
that point it's speculative, we speculate and assume that
it was cash. Hendricksen had told Knox that it was, it was
customary to pay for services, whatever those services are.
Q. Then in Miami, under oath, he confirmed it.
Hendricksen confirmed it, yes, it was cash, it was cash
that was traded hands. So then you know, at least unless
he's lying under oath, I don't know, but he was handed cash.
Three weeks later, you have a purchase order that
comes through, where you have more than sufficient inventory
to complete the transaction. The guy that received the cash
goes and takes everything out of inventory and says, oh, no,
I'il handle this myself personally. Okay, don't know why.
Michael Knox thought, that's odd. And then he got,
of course, sick, he was feeling worse, he resigned. And when
he come back towards the end of the year, going into '17,

they all walked up and said, Oh, by the way, that purchase

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDW;¢PT Dgcument 138-4. eles Ogle 7/19, Page 12 of 16 PagelD 2908

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

1chae oeréeé

December 03, 2018 100

 

 

Q. What did Michael Knox tell you?

A. He told me while he was in Hong Kong, they all hada
party, it was at, I believe, Dr. Lai's office or restaurant,
I'm not sure which, at which point, they were all drunk or
drinking, and a whole bunch of girls come in, prostitutes.
And then that next day, something was said about a difference
in price. And he said, Well, you do understand we have

cameras throughout the whole place and we have pictures of

you.
Q. Who said that?
A. Dr. Lai.
Q. To whom?
A. To Michael Knox.
Q. You said that something about a price. What price

are you talking about, the price of the women or --

A. I believe at the time, the price changed from 80
million to 40 million.

Q. So you're not talking about the price of the women,
you're talking about the price of the company?

A. No.

Q. Okay. And Dr. Lai -- sorry -- Mr. Knox told you
that Dr. Lai told him that there's cameras all over?

A. And they have pictures of him.

Q. And do you know what those pictures are of?

A. According to Michael Knox, he with a woman that's

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
Case 8:17-cv-02422-JDWAERT, akRgcument &g8-4, Filed 0G 2 7/19, Pagg 43,01 16 PagelD 2909

 

December 03, 2018 101
1 not his wife.
2 Q. Has he ever seen the photographs?
3 A No, but they've told him they've got them.
4 Q. Who is they?
5 A I believe it was also heard by Glenn Hendricksen.

6 And I don't know that to be fact, but I understand he was
7 there, and Dr. Lai said it to Michael Knox. Sure, in all
8 fairness, he said it in a joking manner.

9 Q. Who did, Dr. Lai did?
10 A. Dr. Lai did. But when it's said, it can't be

11 unsaid, it's sort of a --

12 Q. Did he say that more than once?
13 A. I don't know.
14 Q. Do you know if Mr. Knox returned to this restaurant,

15 or office, another time after this incident?
16 A. I don't believe he did after that date. And I might
17 have the two trips mixed up, but I don't believe he did after

18 that date.

19 Q. But he's never seen photographs or video?
20 A. No.
21 Q. Or anything. Okay. At D, it says, engaging in

22 other deceitful and fraudulent conduct to secure execution of
23 the illegal agreement.
24 A. Clearly, no shareholder vote, don't worry about

25 it, we know how to do this, would fall into that category.

 

 

 

U.S. LEGAL SUPPORT
(813) 876-4722
Case 8:17-cv-02422-JDWs RT, 2BACWUEN AS? 4s IBY PBR 42 -RANE. Af AP PagelD 2910
December 03, 2018 102

 

1 That's very deceitful and very fraudulent.

2 Q. And you're talking about Dragon Jade's lawyer giving
3 advice to Ultroid?

4 A. I'm talking about all of them. Dr. Lai, Dragon

5 Jade. Hendricksen is also a separate entity, he's his own

6 company. And then you would have Michael Cao in there,

7 you would have Michael Knox in there, I mean --

8 Q. So to be clear, is it Ultroid's position that

9 Mr. Cao and Mr. Knox were both caught up in the deceitful and
10 fraudulent conduct that was going on?

ll A. I definitely think that Michael Cao was. With

12 regard to Michael Knox, I don't know if he was a

13 co-conspirator or the stickman. Do you know what a stickman

14 is?
15 Q. I know what a stickman is.
16 A. He was the guy left holding the bag. If you're

17 looking around the room to see who the idiot is, chances are

18 it's you. Do you know that expression?

19 Q. I do, sir.
20 A. I think he was looking around the room.
21 Q. What is the basis for your statement that Dragon

22 Jade has engaged in similar activity in the past?
23 A. According to Glenn Hendricksen on the phone, he
24 says, we've done this before, this is a tried and true

25 contract, this is how we get our intellectual properties.

 

 

 

U.S. LEGAL SUPPORT
(813) 876-4722
Case 8:17-cv-02422-JDWiER FE .Recument 138-4, Figg 6/27/19, Page dof 16 PagelD 2911
December 03, 2018 109

 

1 A. I believe it was August 1, 2016 and then was

2 brought back sometime later. I believe he completely cut

3 ties. I'm not a hundred percent certain of that because I
4 think you always have conversations and phone calls, but I
5 believe he completely cut ties then.

6 Q. When you say then, what are you referring to? Are
7 you referring to August of 2016?

8 A. Yes.

9 Q. Well, we know he was in place again, negotiating,

10 in late 2016, with respect to the option agreement.

11 A. That 18 correct. I think he was brought back then.
12 Q. And when did they finally get him to go away?

13 A. Who?

14 Q. When did Mr. Knox --

15 A. -- when did I fire him?

16 Q. When did Mr. Knox completely leave Ultroid, or cut

17 his ties with Ultroid?

18 A. I don't know if he did or he didn't. Like I said,
19 he resigned then. To me, resignation means you stop. But
20 that doesn't mean you don't have somebody's telephone number,
21 where they call you and he still has shareholding interest.
22 You know, I just -- I know that during that time, his focus
23 was his wife and his own health, so he was -- he had to stop
24 everything.

25 Q. Okay. Well, he came back, at least to negotiate on

 

 

 

U.S. LEGAL SUPPORT
(813) 876-4722
Case 8:17-cv-02422-JDWiCPT .gcument 138-4. & 85 ee 7/18, Pags 16 of 19 PagelD 2912

10
11
12
13
14
15
16
17
18
19
20
21
22
23
24

25

oerée ntia
December 03, 2018 110

 

 

the Dragon Jade deal, right?

A. Correct.

Q. And did he continue to work for some time into the
beginning of 2017?

A. Yes, right on through until February 2018, when I
terminated him.

Q. Why did you come to terminate Mr. Knox?

A. Because of all the stuff that I saw, that I told
you, is he a co-conspirator or the fall guy? I can't take
that gamble in the company. There is other peoples' money,
including my own, to, you know, put first.

Q. So you came into the picture in September of 2017
and a few months later, Michael Knox left?

A. Correct. He didn't leave, he was terminated. I
fired him.

Q. Is he consulting at all for Ultroid?

A. No. Okay, hold on. Has he given us things like
the gentleman for the FDA, correct, yes, but consulting, no.

Q. No formal agreement with Mr. Knox?

A. And very little contact, to be honest.

Q. After Mr. Knox got sick, was he able to continue to
work at all or was he completely on leave?

A. He almost died. He was in -- well, according to
his doctor, he was on his death bed. Three or four people

contracted the illness at the same time here in Tampa, and

 

U.S. LEGAL SUPPORT
(813) 876-4722

 
